His Honor adjudged that the defendant T. R. Tyndall has no interest in the land and is not entitled to an estate therein as tenant by the curtesy.
At common law the four requisites of a tenancy by the curtesy consummate were marriage, seizin of the wife, issue, and the death of the wife; and the wife's seizin must have been not a mere right or seizin in law, but actual possession or a seizin in deed. 2 Bl. Com., 127; Gentry v. Wagstaff,14 N.C. 270; Nixon v. Williams, 95 N.C. 103. This principle prevailed with us before the adoption of the Revised Code (1 January, 1856), but since that time, as we have said in the plaintiffs' appeal, seizin in deed or actual possession is not essential to the devolution of estates. Searsv. McBride, 70 N.C. 153; Norcum v. Savage, 140 N.C. 473; Early v.Early, supra.
In the present case the four requisites of such tenancy concur, the wife's seizin being such as to cast the descent under the amended canons; and the defendants consequently have a life estate in the land as tenants by the curtesy. On the defendants' appeal the judgment is
Reversed. *Page 278